NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR JAVIER ESPINO SOLORIO,                   No.    18-72636

                Petitioner,                     Agency No. A098-584-628

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted September 3, 2020
                                 Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and CALDWELL,** District
Judge.

      Petitioner Hector Javier Espino Solorio petitions for review of an order by

the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s

(“IJ”) denial of his motion to terminate removal proceedings and his application

for cancellation of removal, and denial of his motion to remand. We review factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Karen K. Caldwell, United States District Judge for
the Eastern District of Kentucky, sitting by designation.
findings for substantial evidence and legal conclusions de novo. Azanor v.

Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004).

      The BIA affirmed the IJ’s finding that Petitioner’s conviction for a drug

offense made him removable pursuant to 8 U.S.C. § 1227(a)(2)(B)(i), and that his

conviction did not qualify for that provision’s “personal use exception” to

removability. The BIA did not err in so finding because the circumstance-specific

approach applies to section 1227(a)(2)(B)(i)’s exception to removability, and the

record establishes that the circumstances of Petitioner’s conviction disqualify him

for the exception. See Nijhawan v. Holder, 557 U.S. 29, 33-39 (2009).

      Further, this Court has no jurisdiction to review the merits of the BIA’s

decision to affirm the IJ’s discretionary denial of Petitioner’s application for

cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i); Szonyi v. Whitaker, 915 F.3d
1228, 1258 (9th Cir. 2019).

      Finally, the BIA did not err by denying Petitioner’s motion to remand

because the record establishes that Petitioner did not present previously

unavailable, material evidence, as the applicable regulation requires. See Angov v.

Lynch, 788 F.3d 893, 897 (9th Cir. 2015); 8 C.F.R. § 1003.2(c)(1).

      PETITION DENIED IN PART; DISMISSED IN PART.




                                           2